Citation Nr: 0804413	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-28 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
disfiguring residual left cheek scar.

2.  Entitlement to a rating in excess of 10 percent for a 
painful left cheek scar.

3.  Entitlement to an effective date earlier than August 31, 
2004, for the award of increased and separate ratings for a 
left cheek scar.

4.  Entitlement to an effective date earlier than August 31, 
2004, for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2004 and 
May 2005 by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  The Board notified the veteran in December 
2007 that his attorney had advised VA that he was retiring 
from the practice of law and that he was no longer recognized 
as his representative.  As the veteran has taken no action to 
appoint additional representation, he is considered to be 
unrepresented in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's disfiguring residual left cheek scar is 
presently manifested by a one and a half inch in diameter 
scar with a surface contour that is depressed on palpation 
and adherent to underlying tissue.  

3.  The veteran is presently receiving the maximum rating 
available for a painful superficial residual left cheek scar.

4.  The veteran's claim for entitlement to an increased 
rating for his service-connected residual left cheek scar was 
received by VA on August 31, 2004; there is no evidence of 
any earlier unadjudicated formal or informal claim.

5.  The veteran's claim for entitlement to TDIU was received 
by VA on August 31, 2004; there is no evidence of any earlier 
unadjudicated formal or informal claim.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
disfiguring residual left cheek scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
painful residual left cheek scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).

3.  The criteria for an effective date earlier than August 
31, 2004, for the award of increased and separate ratings for 
a left cheek scar have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

4.  The criteria for an effective date earlier than August 
31, 2004, for the award of TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2004 and March 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Factual Background and Analysis

Service treatment records show the veteran was treated for an 
infected left cheek cyst in April 1965 through incision and 
drainage.  Service connection was established for removal of 
a cheek cyst and a 0 percent rating was assigned under 
diagnostic code 7800 in October 1969.  

In correspondence dated in July 1997 the veteran requested 
entitlement to an increased rating for his service-connected 
left cheek scar.  He stated the scar drained and was tender 
and disfiguring.  

On VA examination in October 1997, examination of the left 
cheek revealed a 20 by 6 millimeter (mm) lesion to the left 
cheek that was tender to the touch and was adherent to the 
underlying tissues.  The scar was described as course in 
texture and was abraded and bled slightly secondary to 
shaving.  The scar was elevated, there was no underlying 
tissue loss, but the area was firm and fibrotic.  The color 
was essentially normal.  It was the examiner's opinion that 
the scar was not disfiguring and that there was no limitation 
of function.  

In a November 1997 rating decision the RO granted an 
increased 10 percent rating under diagnostic code 7804.  The 
veteran was notified of the decision and his appellate rights 
by correspondence dated November 28, 1997.

In correspondence received by VA on August 31, 2004, the 
veteran requested an increased rating for his service-
connected disability.  

On VA examination in October 2004 the veteran reported that 
he was treated for a left cheek sebaceous cyst during 
service, that the site had remained tender, and that it 
occasionally drained.  He reported he had difficulty shaving 
and that the scar was embarrassing because it was prominent 
on his face.  The examiner described he scar as very 
irregular and depressed in an inverted "Y" shape with 
lateral projections that were very irregular.  The center was 
hypopigmented.  The scar was quite atrophic and bound to the 
underlying tissue.  There was no cystic lesion on palpation.  
It was noted the veteran complained bitterly of tenderness 
when the lesion was palpated.  The scar was described as 11/2 
inches in diameter (3.8 cm when converted to the metric 
scale) and severely disfiguring.  There was no evidence of 
drainage from the scar and no observed functional problem 
from the scar itself.  The examiner stated the scar involved 
less than five percent of the veteran's exposed skin and less 
than one percent of his total skin.  The diagnosis was left 
cheek scar that was severely disfiguring and strongly 
symptomatic.  

Based upon the evidence of record, the Board finds the 
veteran's disfiguring residual left cheek scar is presently 
manifested by a one and a half inch in diameter scar with a 
surface contour that is depressed on palpation and adherent 
to underlying tissue.  No more than three characteristics of 
disfigurement are demonstrated.  There is no evidence of 
visible or palpable tissue loss, of a scar that is 13 or more 
centimeters in length, of hypo-or hyper-pigmented skin in an 
area exceeding 39 square centimeters, of abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 39 square centimeters, of underlying soft tissue 
missing in an area exceeding square centimeters, or of 
indurated and inflexible skin in an area exceeding 39 square 
centimeters.  The Board also notes the veteran is presently 
receiving the maximum rating available for a painful 
superficial residual left cheek scar.  Therefore, entitlement 
to higher ratings are not warranted.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




Earlier Effective Date Claims
Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

Earlier Effective Date - Left Cheek Scar
Factual Background and Analysis

As noted above, service treatment records show the veteran 
was treated for an infected left cheek cyst in April 1965.  
Service connection was established for removal of a cheek 
cyst and a 0 (zero) percent rating was assigned under 
diagnostic code 7800 in October 1969.  In correspondence 
dated in July 1997, the veteran requested entitlement to an 
increased rating for his service-connected left cheek scar.  
He stated the scar drained and was tender and disfiguring.  
VA examination in October 1997 found the scar was tender to 
the touch and was adherent to the underlying tissues.  There 
was no underlying tissue loss, but the area was firm and 
fibrotic.  The color was essentially normal.  It was the 
examiner's opinion that the scar was not disfiguring and that 
there was no limitation of function.  In a November 1997 
rating decision the RO granted an increased 10 percent rating 
under diagnostic code 7804.  The veteran was notified of the 
decision and his appellate rights by correspondence dated 
November 28, 1997, but did not appeal.

It is significant to note that VA regulations associated with 
the rating criteria for skin disorders, including disfiguring 
scars to the head, face, and neck, were revised effective 
August 30, 2002.  See 67 Fed. Reg. 58,448 (2002).  Under the 
old criteria of diagnostic code 7800, a 10 percent evaluation 
was warranted for moderate disfigurement resulting from scars 
of the head, face, or neck and a 30 percent evaluation was in 
order for severe scars of the head, face, or neck, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(prior to Aug. 30. 2002).  

In correspondence received by VA on August 31, 2004, the 
veteran requested an increased rating for his service-
connected disability.  VA examination in October 2004 found 
the center of the scar was hypopigmented and that it was 
quite atrophic, bound to the underlying tissue, tenderness 
when palpated, and severely disfiguring.  In a December 2004 
rating decision the RO granted entitlement to an increased 
30 percent rating for a disfiguring left cheek scar effective 
from August 31, 2004, and granted a separate 10 percent 
rating for a tender left cheek scar effective from August 31, 
2004.  

Based upon the evidence of record, the Board finds 
entitlement to an effective date earlier than August 31, 
2004, for increased and separate ratings for a disfiguring 
and painful superficial residual left cheek scar is not 
warranted.  There is no evidence of any earlier unadjudicated 
formal or informal claim.  The veteran has made no specific 
claim of CUE in the prior decision based upon the evidence 
then of record, and no obvious error is revealed upon Board 
review.  The Board notes the evidence of record at the time 
of the October 1997 rating decision was not undebatable that 
the veteran's left cheek scar was disfiguring.  Therefore, 
the claim for an effective date earlier than August 31, 2004, 
for the award of increased and separate ratings for a left 
cheek scar must be denied.  The preponderance of the evidence 
is against the claim.

Earlier Effective Date - TDIU
Additional Pertinent Laws and Regulations

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2007).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Factual Background and Analysis

VA records reflect that in a January 1999 rating decision the 
RO denied entitlement to TDIU because the schedular rating 
criteria under 38 C.F.R. § 4.16 were not met.  The service-
connected disabilities at that time included chronic 
lumbosacral strain (40 percent) and a residual right cheek 
scar (10 percent).  The combined service-connected disability 
rating was 50 percent.  The veteran and his representative 
were notified of the decision, but did not appeal.  

VA spine examination in November 1999 included a diagnosis of 
chronic severe lumbosacral strain/sprain associated with 
spasms.  It was noted that there was evidence of reduced 
endurance and mild incoordination due to chronic pain.  A 
March 2000 rating decision denied entitlement to a rating in 
excess of 40 percent for chronic lumbosacral strain.  The 
veteran and his representative were notified of the decision, 
but did not appeal.

VA treatment records dated in April 2003 note that the 
veteran complained of back pain with moderate radiation to 
his left leg and moderate tingling and numbness.  The 
examiner noted a neurological examination was nonfocal.  A 
report dated October 28, 2003, noted the veteran complained 
of significant back pain radiating down in the legs which had 
increased a little bit.  The examiner noted the veteran had 
been followed for this type of pain since 1966.  The 
diagnoses include chronic back pain radiating to the legs.  A 
May 20, 2004, report noted the veteran walked with a cane and 
that on straight leg raise testing the left leg could not be 
raised past 10 degrees.  The right side could be raised to 20 
degrees.  

In correspondence received by VA on August 31, 2004, the 
veteran requested entitlement to TDIU.  In his August 2004 
TDIU application the veteran stated he had not worked since 
1968 because of his back disability.  He also reported he had 
completed a high school education and that he had last worked 
as a machinist.  

A VA spine examination report dated in October 2004 noted the 
veteran presented in a wheelchair and that he reported he was 
only able to walk a few steps with his cane.  The examiner 
noted that the overall examination was difficult to perform 
due to the veteran's inability to attain and maintain a 
standing posture.  It was noted, however, that based upon the 
evaluation and input from a physical therapist the veteran 
had a severe functional limitation and his functional 
mobility status was at the wheelchair level.  

On VA neurology examination in February 2005, the veteran 
complained of an intermittent radicular-type pain radiating 
down the back of the lower extremities.  The examiner noted 
the veteran had good motor bulk of the lower extremities with 
no evidence of atrophy.  There were no vesiculations and a 
sensory examination was unremarkable.  Ankle reflexes were 
preserved and knee reflexes were 2+ bilaterally.  It was 
noted the veteran cringed in pain when he moved his legs.  
The examiner stated there were no specific neurological 
deficits as a result of the veteran's lower back disorder, 
but that the functional capacity of his lower extremities was 
impaired because of severe lower back pain.  

In a December 2004 rating decision the RO granted entitlement 
to an increased 30 percent rating for a disfiguring left 
cheek scar effective from August 31, 2004, and granted a 
separate 10 percent rating for a tender left cheek scar 
effective from August 31, 2004.  The veteran's combined 
service-connection disability rating at that time was 60 
percent.  A May 2005 rating decision granted entitlement to 
service connection for left lower extremity radiculopathy and 
assigned a 10 percent rating and TDIU effective from August 
31, 2004.  

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  There is no indication 
of an unadjudicated formal or informal claim for TDIU prior 
to August 31, 2004.  The veteran has made no specific claim 
of CUE and no obvious error is revealed upon Board review.  
The prior denial of TDIU is final.  The record is clear that 
the schedular rating criteria for total rating consideration 
under 38 C.F.R. § 4.16(a) were not met prior to 
August 31, 2004.  Therefore, the veteran's claim for an 
earlier effective date must be denied.  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for a 
disfiguring residual left cheek scar is denied.

Entitlement to a rating in excess of 10 percent for a painful 
left cheek scar is denied.

Entitlement to an effective date earlier than August 31, 
2004, for the award of increased and separate ratings for a 
left cheek scar is denied.

Entitlement to an effective date earlier than August 31, 
2004, for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


